IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00422-CV

LOWELL QUINCY GREEN,
                                                            Appellant
v.

TDCJ-ID, ET AL,
                                                            Appellee



                           From the 12th District Court
                              Walker County, Texas
                                 Trial Court No.


                           MEMORANDUM OPINION


      On December 13, 2016, appellant, Lowell Quincy Green, filed in this Court an

original petition under Title 42, Section 1983 of the United States Code against the State

of Texas; Lorie Davis, the Director of the Institutional Division of the Texas Department

of Criminal Justice; David Gutierrez, Chairperson; and Warden Kato, Senior Warden of

the Coffield Unit. On December 20, 2016, we notified Green of our concern that we lack
jurisdiction over this appeal because it appears that there is no final judgment or

appealable order in this case.

        Generally, only final decisions of a trial court are appealable. Gregory v. Foster, 35
S.W.3d 255, 257 (Tex. App.—Texarkana 2000, no pet.) (citing N.E. Indep. Sch. Dist. v.

Aldridge, 400 S.W.2d 893, 895 (Tex. 1966)). Indeed, the Texas Supreme Court has held that

an appeal may be taken only from a final judgment and certain interlocutory orders

identified by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see

also Macon v. Tex. Dep’t of Criminal Justice-Inst. Div., No. 10-10-00150-CV, 2012 Tex. App.

LEXIS 4207, at **2-3 (Tex. App.—Waco May 23, 2012, no pet.) (mem. op.) (“Unless an

interlocutory appeal is expressly authorized by statute, we only have jurisdiction over an

appeal taken from a final judgment.”). Because there is no final judgment or appealable,

interlocutory order in this case, we dismiss this appeal for want of jurisdiction. 1 See TEX.

R. APP. P. 42.3(a), 43.2(f); Lehmann, 39 S.W.3d at 195; see also Macon, 2012 Tex. App. LEXIS

4207, at **2-3.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to Tex. R. App.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R. APP. P. 5;




        1  It appears the “final judgment” about which Green complains is the judgment in the criminal case
of his conviction and punishment sentence. It does not appear that there is or was a civil proceeding that
proceeded to a final judgment. It further appears Green erroneously believes this appeal is that proceeding.
It is not.

Green v. TDCJ-ID, et al                                                                              Page 2
10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51,208, 51.941(a)

(West 2013). Under these circumstances, we suspend the rule and order the Clerk to write

off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed.




                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 11, 2017
[CV06]




Green v. TDCJ-ID, et al                                                                 Page 3